([ourt of Appeals
                        1Jiiftq 11Jistrirt of W£*as at ilaUas
                                         MANDATE

TO THE CRIMINAL DISTRICT COURT NO.4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 2ih day of August, 2015, the
cause on appeal to revise or reverse the judgment between

PAUL ANTOINE, Appellant                            On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No.05-15-01026-CR          V.                      Trial Court Cause No. F15-55946-K.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Fillmore and Myers participating.

was determined; and this Court made its order in these words:

        Based on the Court's opinion of this date, we DISMISS the appeal for want of
jurisdiction.


        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

        WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 61h day ofNovember, 2015.




                                                                     LISA MATZ, Clerk


                                                                            KtCEIVED IN
                                                                       ;{'!\ IPT 'l~   1\PPEALS, 5th DIST.

                                                                              ' JUV 2 3 £:015
                                                                                 USA MATZ
                                                                       ~;LERK,     5th DISTRICT